Exhibit 10.1

 

Capital Transfer and Contribution Agreement

 

This Agreement was signed by the following parties in Ningde on May 30, 2018.

 

Party A: Shengrong Environmental Protection Holding Company Limited.

 

Legal representative: Li Jiazhen

 

Address: No. 1, 1-4, No. 17, Gutian 5th Road, Qiaokou District, Wuhan, Hubei,
China

 

Tel: 18627190000

 

Party B 1: Fuding Fumin Energy Development Co., Ltd.

 

Legal representative: Li Disheng

 

Address: Room 303, Building 2, Zhonghui Plaza, Fuding City, Fujian Province

 

Tel: 13779999929

 

Party B 2: Fujian Baixiang Investment Co., Ltd.

 

Legal representative: Lin Jian

 

Address: No. 33, Mindong Middle Road, Dongqiao Economic Development Zone, Ningde
City (503, Building B-2, Ningde Lianxin Finance Plaza)

 

Tel: 18650568609

 

Party B 1 and Party B 2 are collectively referred to as Party B.

 

Party C: Fujian Shengrong Environmental Protection Technology Co., Ltd.

 

Legal representative: Li Jiazhen

 

Address: Ningde City, Fujian Province

 

Tel: 18627190000

 

Whereas:

 

1. Party A signed a contract with Chinalco Southeast Copper Co., Ltd. on
September 20, 2016 for the “Comprehensive Utilization of Tailings Slag after
Copper Smelting Slag Selection” (Annex 1: Original Contract);

 



 

 

 

2. On April 11, 2017, Party A signed the “Investment Cooperation Agreement for
the Comprehensive Utilization Project of Copper Smelting Slag after Copper
Smelting Selection” (Annex 2: Original Agreement) with the People’s Government
of Jiaocheng District, Ningde City;

 

3. Party A promises to authorize the complete technical solution and related
patent technology and trademarks of the “Comprehensive Utilization of Tailings
Slag after Copper Smelting Slag Selection” to Party C for long-term use in
accordance with the provisions of this Agreement. If Party A and Party B cancel
the contract, Party A agrees that Party C will continue to use the relevant
technology and related patents that it has already applied, and shall pay Party
A RMB 10,000 per year;

 

4. Party A registered and established “Fujian Shengrong Environmental Protection
Technology Co., Ltd.” on October 10, 2017 in Ningde City, Fujian Province with a
registered capital of RMB 10 million. Party C is a limited liability company
legally established and validly existing in accordance with Chinese laws;

 

5. Party A has negotiated with Chinalco Southeast Copper Co., Ltd. to change the
entity of the contract of “Comprehensive Utilization Project of Copper Smelting
Slag after Copper Smelting Selection” from “Shengrong Environmental Protection
Holding Company Limited” to “Fujian Shengrong Environmental Protection
Technology Co., Ltd.” (the contents of the contract remain unchanged);

 

6. Party A has negotiated with the People’s Government of Jiaocheng District of
Ningde City to change the entity of “Investment Cooperation Agreement for the
Comprehensive Utilization Project of Copper Smelting Slag after Copper Smelting
Selection” from “Shengrong Environmental Protection Holding Company Limited.” to
“Fujian Shengrong Environmental Protection Technology Co., Ltd.” (the contents
of the agreement remain unchanged);

 

7. Party B intends to make strategic investment in Party C, and sign the “Equity
Transfer and Capital Increase and Share Expansion Agreement” (No. FJSR20180513)
(hereinafter referred to as “this Agreement”) with Party A and Party C. The
registered capital of Party C is increased to RMB 40 million only.

 



 2 

 

 

Upon amicable negotiation by all parties, in accordance with the Company Law of
the People’s Republic of China, Contract Law of the People’s Republic of China
and other laws and administrative regulations, in line with the principle of
honesty and fairness, in respect of Party B increasing its capital in Party C
and equity transfer between Party A and Party B, as well as assignment and
cooperation of Party C’s issues, this Agreement is hereby reached through
friendly negotiation for implementation.

 

Article 1: Commitment and Guarantee

 

1.1 Commitments, Guarantees and Responsibilities of Party A and Party C

 

1.1.1. As of the date of payment of the capital increase by Party B, there is no
pledge or other form of guarantee or third-party interest in Party C’s equity
held by Party A.

 

1.1.2 As of the date of signing this Agreement, Party C does not have any
external liabilities and guarantees, and contingent liabilities and guarantees
are borne by Party A independently.

 

1.1.3 Party A is responsible for assisting Party C to fulfill the matters
related to the project land use amount and the unit price per acre in the
“Investment Cooperation Agreement for the Comprehensive Utilization Project of
Copper Smelting Slag after Copper Smelting Selection” signed with the People’s
Government of Jiaocheng District of Ningde City.

 

1.1.4 Party A is responsible for assisting Party C to fulfill the relevant
provisions of the contract of “Comprehensive Utilization of Tailings Slag after
Copper Smelting Slag Selection” signed with Chinalco Southeast Copper Co., Ltd.
(Chinalco Southeast Copper Co., Ltd. provides copper tailings slag (generally
solid waste) to Party C not less than 600,000 tons at zero price, and the supply
period is 10 years).

 

1.1.5 Party A promises that the products produced by Party C using the technical
solution of “Comprehensive Utilization of Tailings Slag after Copper Smelting
Slag Selection” which is provided by Party A can reach the relevant national
product standards or industry standards.

 

1.1.6 As of the date of payment of the capital increase by Party B, Party C
legally obtains and effectively owns all the authorizations, approvals, permits
and government related minutes of its business (including but not limited to
production and sales, etc.). Within 3 days from the date of signing this
Agreement, Party C shall provide Party B with all the above information and all
the relevant contracts, legal documents, and meeting minutes of the government
related to Party C (original copies).

 



 3 

 

 

1.1.7 Party C undertakes that there is no pending litigation, arbitration or any
proceeding against or threatening to the conclusion of this Agreement or
otherwise affecting the validity and enforcement of this Agreement in any court,
arbitral institution or administrative organ.

 

2.1 Commitments, Guarantees and Responsibilities of Party B

 

2. 1.1 Pay the capital increase in full and on time according to this Agreement.

 

2. 1. 2 Comply with and fulfill the obligations set forth in this Agreement.

 

2. 1.3 The information provided by Party B in connection with this Agreement is
true, accurate, valid, complete and without any major omission or concealment.

 

2. 1.4 The terms of this Agreement are the true intention of Party B and are
legally binding on Party B.

 

2. 1.5 Party B agrees that within 10 days from the effective date of this
Agreement, Party B shall pay Party A RMB 8 million as project cooperation and
technical usage fees. Party A shall issue invoices of technical consulting
services to Party B. The required taxes and fees of RMB 500,000 shall be prepaid
by Party C, and such taxes and fees will be deducted from the profit dividend of
Party A in the future.

 

Article 2: Capital Increase and Share Expansion Plan

 

2.1 As of the date of signing this Agreement, Party C’s registered capital is
RMB 10 million, which has been subscribed but not paid up.

 

2.2 Party A shall use the project cooperation and technology usage fee of RMB 8
million to pay the registered capital of Party C.

 

2.3 Party C increases the registered capital by RMB 30 million this time, all of
which are subscribed and paid up by Party B, that is, the registered capital is
increased to RMB 40 million, and Party B receives Party A’s RMB 2 million
subscription amount in Party C and shall pay up the said, that is, after the
capital increase and share expansion is completed, Party B holds 80% of the
equity of Party C. The above-mentioned capital increase shall be paid up by
Party B within 10 working days after Party A completes the change of the
contractual entity with Chinalco Southeast Copper Co., Ltd. and the Government
of Jiaocheng District, Ningde City.

 



 4 

 

 

2.4 After the completion of this capital increase (subject to the date on which
the equity held by Party B completes the industrial and commercial
registration), the shareholder and shareholding structure of Party C are as
follows:

 

No.  Name of Shareholder  The amount of the subscribed capital contribution (in
ten thousand yuan)   The proportion of subscribed capital contribution to the
registered capital (%)  1  Fuding Fumin Energy Development Co., Ltd.   2000  
 50% 2  Fujian Baixiang Investment Co., Ltd.   1200    30% 3  Shengrong
Environmental Protection Holding Company Limited.   800    20% Total        100%

 

2.5 After the completion of the capital increase and share expansion of Party C,
the registered capital of Party C shall not be changed in the future without
consent of the parties.

 



 5 

 

 

2.6 Party C shall solve problems such as the need to increase investment in the
project or the lack of follow-up funds by way of bank loans, and if the bank
loan cannot be obtained or the bank loan is insufficient, Party B shall be
responsible for solving the problem, provided that Party C’s financing cost is
not higher than a monthly interest rate at 1.2% (if the financing cost is higher
than a monthly interest rate at 1.2%, the exceeding part will be borne by Party
B). If it is necessary to use Party C’s purchased land for bank loan mortgage,
it can only be used for bank loan mortgage and shall not be used for financing
loan mortgage in any other manner.

 

2.7 Party B is obliged to pay the capital increase to Party C only if all the
following conditions precedent are fulfilled (and remain in the state of
fulfillment):

 

2.7.1 All the commitments and warranties of Party A and Party C in Section 1.1
of this Agreement are true, accurate and valid, and all the conditions precedent
for the signing of this Agreement are fulfilled (including all conditions in the
Whereas section);

 

2.7.2 After the execution of this Agreement, Party C has not experienced any
material adverse changes in business operations, financial conditions or assets,
etc.;

 

2.7.3 As of the date of signing this Agreement, there are no litigations or
other disputes or risks of such litigations or other disputes that may adversely
affect this capital increase and share expansion, or the operation or position
of Party C;

 

2.8 Party A and Party B shall transfer the capital increase amount agreed in
paragraphs 2. 2 and 2.3 of this Article to the following capital verification
account designated by Party C within 5 working days after all the conditions
precedent for payment of the capital increase specified in paragraph 2. 7 of
this Article has been met:

 

Account name:

 

Account number:

 

Bank:

 

2.9 Party C shall issue a receipt certificate affixed with its official seal to
Party A and Party B within 3 working days after receipt of the capital increase
amount. The receipt certificate shall indicate that the payment received is
“increase capital contribution”.

 



 6 

 

 

Article 3: Relevant Expenses

 

3.1 The various expenses involved in this capital increase (including but not
limited to taxes, audit fees, evaluation fees, attorney fees, and related fees
for industrial and commercial registration changes) shall be borne by Party C.

 

3.2 The capital verification fee for the contribution of Party A and Party B
shall be borne by Party C.

 

Article 4: Other Agreements

 

4.1 Party C shall not conduct external investment and business activities
without mutual consent of Party A and Party B.

 

4.2 After Party C generates profits, in addition to 10% of the net profit for
reservation, the remaining profits shall be distributed on a quarterly basis
according to the proportion of Party A and Party B.

 

4.3 Party A shall be entitled to appoint a deputy general manager and a
financial officer to Party C.

 

4.4 Party C shall disclose all authentic business conditions and financial
information to Party A and Party B.

 

Article 5: Uniqueness and Non-competition

 

5.1 Without written consent of Party B, Party A shall not establish or
participate to establish in any form (including but not limited to shareholders,
partners, directors, supervisors, managers, employees, agents, consultants,
etc.) in Fujian Province other new operating entities to manufacture similar
products of copper smelting tailings as specified in this Agreement.

 

5.2 Party C promises to prompt the main management personnel and core business
technicians of Party C to sign the “Non-competition Agreement” with the company.
The terms and forms of such agreements shall include the following contents:
they shall not engage in or help others engage in any other business operation
activity in Fujian Province forming a competitive relationship with Party C
during the term of office, and shall not be employed in a company whose business
operation is related to that of Party C in Fujian Province within 2 years after
leaving Party C; besides, it is prohibited to work part-time in any other
company or for-profit organization in Fujian Province during the term of office.

 



 7 

 

 

Article 6: Liability for Breach of Contract

 

6.1 If any party violates the statements, guarantees and other obligations under
this contract, it shall be liable for breach of contract, and the non-breaching
party has the right to terminate this contract. If other parties suffers
economic losses, it shall also be liable for compensation. This compensation
liability shall cover all economic losses suffered by other parties, including
indirect losses.

 

6. 2 If one party breaches the contract, which cannot be resolved through
negotiation, other parties has the right to institute legal proceedings. All
litigation related expenses (including but not limited to: court litigation
fees, preservation fees, legal fees, travel expenses, etc.) shall be borne by
the defaulting party.

 

Article 7: Confidentiality

 

7.1 In this equity transfer contract, all the information that Party A, Party B
and Party C have learned, including but not limited to the operation, financial
situation, trade secrets and technical secrets, etc. of Party A, Party B and
Party C, Party A, Party B and Party C are obliged to keep confidential, and no
party may disclose or use it unless otherwise clearly stipulated by the law or
mandated by the judicial authority.

 

7.2 Party A, Party B and Party C shall adopt a unified manner upon consensus to
ensure that the goodwill of the parties is not infringed upon in the event of
public disclosure or publicity of this capital increase and share expansion. No
party may publish remarks, texts and related information regarding this equity
transfer without consent of other parties.

 

Article 8: Disputes Settlement

 

All dispute arising out of or in connection with this Agreement shall settle
through friendly negotiation; if the negotiation fails, any party hereto shall
have the right to file a lawsuit in the people’s court with jurisdiction.

 



 8 

 

 

Article 9: Effectiveness, Changes and Miscellaneous

 

9.1 This Agreement shall be signed and sealed by the three parties, and shall be
effective immediately after Party A completes the contract novation with
Chinalco Southeast Copper Co., Ltd. and Jiaocheng District Government of Ningde
City.

 

9.2 Unilateral changes are not allowed after the entry into force of this
Agreement. Any amendments or changes to this Agreement must be negotiated by the
three parties and a written agreement must be concluded. The modified part and
the added content contribute an integral part of this Agreement.

 

9. 3 Subsequent signing of each equity transfer contract according to the model
text of equity transfer contract provided by the administrative department for
industry and commerce for the performance of this contract is only used for the
registration of the shareholding change; if the content of the equity transfer
contract is inconsistent with this contract, this contract shall prevail.

 

9. 4 This Agreement is made in 6 counterparts, with Party A, Party B and Party C
each holding 2 counterparts, and all 6 counterparts have the same legal effect.

 

(No text below)

 



 9 

 

 



Party A (seal): Shengrong Environmental Protection Holding Company Limited.

 

Legal representative (or authorized representative):

 

May 30, 2018

[ex10-1_001.jpg]    

Party B 1 (seal): Fuding Fumin Energy Development Co., Ltd.

 

Legal representative (or authorized representative):

 

May 30, 2018

[ex10-1_002.jpg]    

Party B 2 (seal): Fujian Baixiang Investment Co., Ltd.

 

Legal representative (or authorized representative):

 

May 30, 2018

[ex10-1_003.jpg]    

Party C (seal): Fujian Shengrong Environmental Protection Technology Co., Ltd.

 

Legal representative (or authorized representative):

 

Date: (MM/DD/YY)

[ex10-1_004.jpg]

 

 



10

 



